Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-9. 11, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu (US 2019/0266394).
1. Yu discloses a computer-implemented method comprising: using a machine learning algorithm of a processor to execute training operations that train a machine learning model, the training operations comprising:
 receiving a set of images of tabular data and a set of markup data corresponding respectively to the images of tabular data;  [0035]
training a first neural network to delineate the tabular data from the set of images into cells using the markup data; [0036, deep learning model indicates a neural network]

receiving an input image containing a first tabular data without markup data indicative of a structure of the first tabular data; 
and generating an electronic output corresponding to the first tabular data by determining the structure of the first tabular data using the first neural network [0044, 0046 the space structure of the table is determined, the data being capable of reforming the tables]
and extracting content of the first tabular data using the second neural network. [0045]
2. The computer-implemented method of claim 1, wherein training the first neural network comprises parsing a first image from the set of images to match portions of the tabular data from the first image as specified by a corresponding first markup data from the set of markup data. [0063 the text data and the tabular data from the image are parsed]
4. The computer-implemented method of claim 1, wherein training the second neural network comprises extracting content from a first image from the set of images to match content of the tabular data from the first image as specified by a corresponding first markup data from the set of markup data. [0063]
6. The computer-implemented method of claim 1, wherein generating the electronic output further comprises merging the structure that is delineated and the extracted content from the input image.[0063]
7. The computer-implemented method of claim 6, wherein the electronic output comprises the extracted content from the input image separated according to the structure using a predetermined markup language. [0046, structure is stored in a way it can be output later]
8. A system comprising: a memory; and a processor coupled with the memory, the processor programmed with machine learning algorithms and configured to perform a method comprising: training a machine learning model, the training comprising: 
receiving a set of images of tabular data and a set of markup data corresponding respectively to the images of tabular data; [0035]training a first neural network to delineate the tabular data from the set of images into cells using the markup data;  [0036] and training a second neural network to determine content of the cells in the tabular data from the set of images using the markup data; [0042] receiving an input image containing a first tabular data without markup data indicative of a structure of the first tabular data; and generating an electronic output corresponding to the first tabular data by determining the structure of the 
9. The system of claim 8, wherein training the first neural network comprises parsing a first image from the set of images to match portions of the tabular data from the first image as specified by a corresponding first markup data from the set of markup data.[0063]
11. The system of claim 8, wherein training the second neural network comprises extracting content from a first image from the set of images to match content of the tabular data from the first image as specified by a corresponding first markup data from the set of markup data. [0063]
13. The system of claim 8, wherein generating the electronic output further comprises merging the structure that is delineated and the extracted content from the input image. [0063]
14. The system of claim 13, wherein the electronic output comprises the extracted content from the input image separated according to the structure using a predetermined markup language. [0046, structure is stored in a way it can be output later]
15. A computer program product comprising a memory storage device having computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause the processor to perform a method comprising: training a machine learning model, the training comprising: receiving a set of images of tabular data and a set of markup data corresponding respectively to the images of tabular data; [0035] training a first neural network to delineate the tabular data from the set of images into cells using the markup data; [0036] and training a second neural network to determine content of the cells in the tabular data from the set of images using the markup data; [0042] receiving an input image containing a first tabular data without markup data indicative of a structure of the first tabular data; and generating an electronic output corresponding to the first tabular data by determining the structure of the first tabular data using the first neural network and extracting content of the first tabular data using the second neural network. [0044, 0046 the space structure of the table is determined, the data being capable of reforming the tables]
16. The computer program product of claim 15, wherein training the first neural network comprises parsing a first image from the set of images to match portions of the tabular data from the first image as specified by a corresponding first markup data from the set of markup data. [0046]
18. The computer program product of claim 15, wherein training the second neural network comprises extracting content from a first image from the set of images to match content of the tabular data from the first image as specified by a corresponding first markup data from the set of markup data. [0063]
20. The computer program product of claim 15, wherein generating the electronic output further comprises merging the structure that is delineated and the extracted content from the input image. [0063]


Allowable Subject Matter
Claims 3, 5, 10, 12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648